Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yvonne Nelson and her two minor children appeal the district court’s order accepting the recommendation of the magistrate judge and granting the Defendant’s motion to dismiss the complaint as well as the district court’s denial of her motion to vacate the judgment. We have reviewed the record and find no reversible error with either order. Accordingly, we affirm for the reasons stated by the district court. Nelson v. Sam’s Club, No. 4:10-cv-03020-RBH, 2011 WL 1883803 (D.S.C. May 18) & 2011 WL 2559548 (June 28, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.